Chapman, J.
The first objection made to the contract declared on is, that it is without consideration. But it is a contract under seal, which imports a consideration. Page v. Trufant, 2 Mass. 159. It also states expressly a good consideration. It contains an acknowledgment by the defendants that they have received of the plaintiff certain property which was under attachment by him on a writ; and, in consideration of his having delivered the property to them, they agree to pay such amount as may be recovered in the suit, within thirty days from final judgment.
As a farther defence, the defendants offered to prove that the property spoken of in the contract did not belong to Ruel V. Smith, the defendant in the action on which the attachment was made, but to his father, Sidney Smith, and that Sidney acted in the matter without authority from his son. If this had been an ordinary receipt for attached property, with a promise to return it on demand, the fact that it did not belong to the debtor, and that it had been claimed by the owner and returned to him, might have been a good defence. Learned v. Bryant, 13 Mass. 224. But in this case the alleged owner appears to have been present and assenting to the transaction, and the agreement was under seal, and was for the payment of the debt. The question as to the title to the property thus becomes immaterial.
The defendants further say that if the transaction was otherwise valid, it is nevertheless void, because such a contract with an attaching officer is contrary to the policy of the law. But the court are of opinion that such a contract is in .entire conformity with the policy of the law. When a debtor’s property is attached, it is necessary for him to give a bond with sureties for the payment of the debt within thirty days after final judgment, in order to protect himself against the institution of proceedings in insolvency, in case he has other creditors. Gen. Sts. c. 118, § 103; c. 123, § 104. It would be quite proper for his father, or any other friend who should desire to protect him against a liability to such a proceeding, to become a receiptor tor the property, and give a bond like that declared, on. The *302fact that the horse perished before judgment is immaterial, for it was a result of the contract between the parties that the obligors assumed that risk. Exceptions overruled.